internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury release number release date date date uil code taxpayer_identification_number form tax_year s ended 20xx 20xx and 20xx person to contact id number certified mail - return receipt requested contact numbers telephone fax dear in a determination_letter dated september 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code according your exemption from federal_income_tax is revoked effective october 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for extension is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at letter rev catalog number 34796n internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely nanette m downing director eo examinations letter rev catalog number 34796n internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended 20xx and 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number issues whether the tax-exempt status of a c organization that sponsors with income from non-members and non-exempt operations in excess of of total revenue continues to qualify for exemption or is subject_to revocation of its exempt status competitions facts the is an organization exempt under sec_501 of the internal_revenue_code the organization’s mission as stated on the form_990 filed for the year ended september 20xx is to hold five tournament competition during the year the organization’s membership consists of dues of dollar_figure per year the organization sponsors either four or five competitions each year in alternating years these member clubs are affiliated with the the the there are no individual members in is also an affiliated club with the clubs operating within the state of who pay the four or five tournament competition of the given year is between and as the club is only open during the days of the four or five competitions held annually the participants are not limited to the members of the member clubs of the the taxpayer provided the examiner with a schedule of revenue from sources inside and outside the state of summarized below the total number of days the club is operating during any held each year are open to individual members the data from this schedule is year ended 20xx revenue total dollar_figure sourced non-_sourced dollar_figure dollar_figure sources the service has allocated the prize payouts using the same ratio as that of the the organization does not have revenue before payouts broken down between income to total income above to arrive at gross revenue the organization receives revenue from numerous other sources including these amounts are shown net of the prize payouts of dollar_figure sufficient information to calculate the non- and non- the kitchen revenue practice sales no records are maintained to identify whether this revenue is earned from participants from within or outside of the state of during the year ended september 20xx the organization received lead reclamation revenue as the result of the sale of lead on the grounds from the various competitions it was indicated that approximately every years lead is gathered up by an independent entity that pays the organization based on the amount collected other sources of revenue from activities unrelated to the exempt_purpose of the organization include the rental of campsites to participants in the competitions advertising in the program provided to revenue pre-squad re-squad and shell revenue and soda machine revenue income in addition to and form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer participants in all the annual competitions revenue collected from vendors who rent spots to sell there wares to tournament participants providing ammunition and similar products and providing repair services for participants a summary of the receipts follows year period ended 20xx 20xx tax identification_number xx source membership dues dollar_figure revenue rebate zone investment_income campsite rentals program ad sales soda machine vendor 20xx memorial at t profit share insurance refund lead reclamation misc total total member non-member non-traditional non-exempt dollar_figure dollar_figure dollar_figure dollar_figure the sources of income identified above as represent revenue from various competitions and are allocated accordingly between member and non-member income using the percentage described above revenue and zone the items included as non-exempt revenue are included in that category either as the result of being non-traditional income for a social_club exempt under sec_501 of the irc or because no records were kept to identify whether the source of the income was from member or non-member sources the amount of the payouts which were netted against the total as to whether the revenue that generated the amount of the payouts was from because the organization did not maintain records identifying the revenue as coming from member and non-member sources from members of the member clubs vs non-members of the member clubs for comparative purposes the internal_revenue_service included all shoot revenue as coming from members and all other revenue as being from non-members the payouts were allocated between andnon- based on the same ratio receipts were not identified sourced ornon- sources form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx year period ended 20xx 20xx tax identification_number which agrees revenue reported on the form_990 filed for the year ended 20xx also provided the taxpayer provided a schedule of revenue reporting total shoot revenues of dollar_figure to the by the taxpayer was a schedule reporting the allocation of the allocated between participants from within and from outside of the state of and non- revenue as provided on this schedule were used to allocate total between member reported by the taxpayer totaled reported on this form_990 is detailed below and non-member revenue totaled and non-member non- sources revenues sourced revenue as total income as revenue from event fees the percentages of source membership dues revenue rebate investment_income campsite rentals program ad sales other total total dollar_figure member non-member dollar_figure non-traditional non-exempt dollar_figure dollar_figure dollar_figure dollar_figure the total of all the revenue for the year ended 20xx per the form_990 is dollar_figure for the years ending september 20xx and september 20xx the non-member and non- exempt revenue is in excess of the limitation the organization placed an advertisement in the competitions to be held during the 20xx season the advertisement was a full page ad and included the dates of competitions to be held in june 20xx included in the ad was a statement indicating dollar_figure in prize money information about camping and vendor information and the dates of other competitions to be held in may july and september 20xx this advertisement was inspected by the examining agent and did not indicate that the competitions were limited to members of the magazine advertising its the internal_revenue_service considered internal_revenue_code sec_277 - deductions incurred by certain membership organizations in transactions with members and concluded that no services insurance goods or items of value to members were provided in excess of income derived from members form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number law primary position internal_revenue_code sec_501 applies to clubs organized for the pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings inure to the benefit of any private shareholder sec_1_501_c_7_-1 states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not operated exclusively for pleasure recreation or other non-profitable purposes this regulation further states that solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes public law provides certain limitations on non-member income and investment_income social clubs may receive without jeopardizing its exempt status p l states that it is intended that social clubs may be permitted to receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within thi sec_35 amount not more than of the gross_receipts should be derived from the general_public secondary position revrul_58_589 1958_2_cb_266 sets forth criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if it makes its facilities available to the general_public this does not mean that any dealings with non-members will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of the club’s exempt purposes such as dealings with the general_public and the receipt of income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to the club members revrul_67_428 1967_2_cb_204 holds that an organization whose membership consists entirely of artificial entities does not qualify for exemption from federal_income_tax under sec_501 this revenue rule emphasizes that artificial entities are incapable of producing the personal contacts and fellowship contemplated by sec_501 and indicates that artificial entities such as corporations are not a type of member that is considered as falling within the term member for purposes of sec_501 of the internal_revenue_code form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_ schedule number or exhibit form 886-a - rev date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number irs position position it is the position of the internal_revenue_service that the revenue collected from the non- participants in the competitions sponsored by the organization represents non-member revenue and that the revenue from the non-traditional sources identified above represents non-exempt revenue during the year ended september 20xx this represents approximately of the total revenue realized by the organization for the 20xx year this represents approximately the total revenue based on this analysis the organization does not qualify for exemption under sec_501 of the internal_revenue_code of the organization operates between and days per year per information obtained during the initial interview it does not appear given the limited number of days that the organization is open and operating that the organization promotes the social and recreational needs of the members competitions open to members of the the entity appears to operate as a venue for the regardless of their affiliation with the members of the the membership of the organization is comprised of clubs and not individuals it is the position of the internal_revenue_service that the necessary fellowship and social interaction among members is lacking given the composition of the membership and the limited span of time that the club operates during any calendar_year based position the organization does not qualify for exemption under sec_501 of the internal_revenue_code because its membership consists entirely of artificial entities and not individual members the required personal contacts and fellowship discussed in revenue rule c b are not found in the operations of this organization taxpayer's position the taxpayer is in agreement with the proposed revocation of the organization's status as a social_club exempt from federal tax under internal_revenue_code sec_501 conclusion the internal_revenue_service is proposing revocation of the organization’s exempt status under sec_501 of the internal_revenue_code as of october 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
